DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0289648).
Regarding claim 1, Kim teaches a computing device (e.g., laptop, tablet, smartphone or PDA, item 108 of fig. 1) comprising: at least one processor ([0012]); a network interface ([0012]); at least one non-transitory computer-readable medium; and program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the computing device is configured to ([0012]): while operating as a control device of a networked media playback system that includes a first set of network devices and a second set of network devices (i.e., interface module on the computing device is configured to control network devices [0012]-[0013]): transmit, via the network interface, a first message to each network device in the first set of network devices, wherein the first message comprises a command for the network device in the first set of network devices (i.e., the computing device (108) can transmit a network device control signal to the interface (904)…, the network device control signal includes commands that are to be performed by the appliance such as turn on or off or set a desired temperature or other suitable commands depending on the particular network device ([0107], [0175]-[0176]); transmit, via the network interface, a second message to each network device in the second set of network devices, wherein the second message comprises a command for the network device in the second set of network devices to, at a second time, test connectivity with the computing device (e.g., para[0176] discloses more than one command such command to turn on or off and command to set desired temperature, in this case the second message is the command for connectivity [0176]-[0178]; connectivity test read on: determining whether the appliance is working properly and/or in a state of readiness [0181]); and after the second time, determine whether each network device in the second set of network devices was connected to the computing device (read on: The access device 108 can include one or more display tiles (e.g., display tile 914) for displaying information and controls corresponding to the network device 102 ([0180]).
“transmit a message temporarily disconnect from the computing device via a particular communication protocol” is not explicit in Kim.
However, “transmit a message temporarily disconnect from the computing device via a particular communication protocol” could have been derived by one of ordinary skill in the art from Kim’s reference, which discloses that a user may remove a device from the local area network by selecting interactive elements 4112. In one example, selection of interactive element 4112E may disconnect the smart phone from the gateway device. For example, the parent may decide that the child has used the smart phone for more than an allotted amount of time, and may select the interactive element 4112E to prevent the smart phone from connecting to the local area network. Accordingly, one of ordinary skill in the art, could have conceived the invention in claim 1 from the teaching of Kim in order for parents to disconnect children’s phone at least temporarily.
Regarding claim 2, Kim teaches the first message further comprises a command for the network device in the first set of network devices to, at a third time that follows the second time, reestablish connection with the computing device via the particular communication protocol (e.g., para[0176] discloses more than one command such command to turn on or off and command to set desired temperature, in this case the second message is the command for connectivity [0176]-[0178], [0508]).
Regarding claim 3, Kim teaches the program instructions that are executable by the at least one processor such that the computing device is configured to transmit, via the network interface, the first message comprises program instructions that are executable by the at least one processor such that the computing device is configured to transmit, via the network interface, the first message at an initialization time before the first time (i.e., the computing device (108) can transmit a network device control signal to the interface (904)…, the network device control signal includes commands that are to be performed by the appliance such as turn on or off or set a desired temperature or other suitable commands depending on the particular network device ([0107], [0175]-[0176]).
Regarding claim 4, Kim teaches the command to, at the third time that follows the second time, reestablish connection with the computing device via the particular communication protocol comprises a command to reestablish connection with the computing device via the particular communication protocol following a third delay.
Regarding claim 5, Kim teaches the second message further comprises a command for the network device in the second set of network devices to, before the third time, cease testing connectivity with the computing device (e.g., para[0176] discloses more than one command such command to turn on or off and command to set desired temperature, in this case the second message is the command for connectivity [0176]-[0178]; connectivity test read on: determining whether the appliance is working properly and/or in a state of readiness [0181]).
Regarding claim 6, Kim teaches all the limitations above. Kim is not clear with respect to “the command for the network device in the first set of network devices to, at the first time, temporarily disconnect from the computing device via the particular communication protocol comprises a command for the network device in the first set of network devices to temporarily disconnect from the computing device via the particular communication protocol following a first delay”.
However, “the command for the network device in the first set of network devices to, at the first time, temporarily disconnect from the computing device via the particular communication protocol comprises a command for the network device in the first set of network devices to temporarily disconnect from the computing device via the particular communication protocol following a first delay” could have been derived by one of ordinary skill in the art from Kim’s reference, which discloses that a user may remove a device from the local area network by selecting interactive elements 4112. In one example, selection of interactive element 4112E may disconnect the smart phone from the gateway device. For example, the parent may decide that the child has used the smart phone for more than an allotted amount of time, and may select the interactive element 4112E to prevent the smart phone from connecting to the local area network. Accordingly, one of ordinary skill in the art, could have conceived the invention in claim 1 from the teaching of Kim in order for parents to disconnect children’s phone at least temporarily.
Regarding claim 7, Kim teaches the command for the network device in the second set of network devices to, at the second time, test connectivity with the computing device comprises a command for the network device in the second set of network devices to test connectivity with the computing device following a second delay (e.g., para[0176] discloses more than one command such command to turn on or off and command to set desired temperature, in this case the second message is the command for connectivity [0176]-[0178]; connectivity test read on: determining whether the appliance is working properly and/or in a state of readiness [0181]).
Regarding claim 8, Kim teaches the program instructions that are executable by the at least one processor such that the computing device is configured to determine whether each network device in the second set of network devices was connected to the computing device comprises program instructions that are executable by the at least one processor such that the computing device is configured to determine that one or more of the network devices in the second set of network devices failed to connect to the computing device while the first set of network devices were temporarily disconnected from the computing device.
Regarding claim 9, Kim teaches after determining whether each network device in the second set of network devices was connected to the computing device, display an indication of whether each network device in the second set of network devices was connected to the computing device (i.e., the graphical interface includes an interactive area to configure operation of one or more network devices connected to the network, displaying the graphical interface [0027]).
Regarding claim 10, Kim teaches a non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a computing device to (e.g., laptop, tablet, smartphone or PDA, item 108 of fig. 1): at least one processor ([0012]); a network interface ([0012]); at least one non-transitory computer-readable medium; and program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the computing device is configured to ([0012]): while operating as a control device of a networked media playback system that includes a first set of network devices and a second set of network devices (i.e., interface module on the computing device is configured to control network devices [0012]-[0013]): transmit, via the network interface, a first message to each network device in the first set of network devices, wherein the first message comprises a command for the network device in the first set of network devices (i.e., the computing device (108) can transmit a network device control signal to the interface (904)…, the network device control signal includes commands that are to be performed by the appliance such as turn on or off or set a desired temperature or other suitable commands depending on the particular network device ([0107], [0175]-[0176]); transmit, via the network interface, a second message to each network device in the second set of network devices, wherein the second message comprises a command for the network device in the second set of network devices to, at a second time, test connectivity with the computing device (e.g., para[0176] discloses more than one command such command to turn on or off and command to set desired temperature, in this case the second message is the command for connectivity [0176]-[0178]; connectivity test read on: determining whether the appliance is working properly and/or in a state of readiness [0181]); and after the second time, determine whether each network device in the second set of network devices was connected to the computing device (read on: The access device 108 can include one or more display tiles (e.g., display tile 914) for displaying information and controls corresponding to the network device 102 ([0180]).
“transmit a message temporarily disconnect from the computing device via a particular communication protocol” is not explicit in Kim.
However, “transmit a message temporarily disconnect from the computing device via a particular communication protocol” could have been derived by one of ordinary skill in the art from Kim’s reference, which discloses that a user may remove a device from the local area network by selecting interactive elements 4112. In one example, selection of interactive element 4112E may disconnect the smart phone from the gateway device. For example, the parent may decide that the child has used the smart phone for more than an allotted amount of time, and may select the interactive element 4112E to prevent the smart phone from connecting to the local area network. Accordingly, one of ordinary skill in the art, could have conceived the invention in claim 1 from the teaching of Kim in order for parents to disconnect children’s phone at least temporarily.
Regarding claim 11, Kim teaches the first message further comprises a command for the network device in the first set of network devices to, at a third time that follows the second time, reestablish connection with the computing device via the particular communication protocol (e.g., para[0176] discloses more than one command such command to turn on or off and command to set desired temperature, in this case the second message is the command for connectivity [0176]-[0178], [0508]).
Regarding claim 12, Kim teaches the program instructions that, when executed by the at least one processor cause computing device to transmit, via the network interface, the first message comprises program instructions that are executable by the at least one processor such that the computing device is configured to transmit, via the network interface, the first message at an initialization time before the first time (i.e., the computing device (108) can transmit a network device control signal to the interface (904)…, the network device control signal includes commands that are to be performed by the appliance such as turn on or off or set a desired temperature or other suitable commands depending on the particular network device ([0107], [0175]-[0176]).
Regarding claim 13, Kim teaches the command to, at the third time that follows the second time, reestablish connection with the computing device via the particular communication protocol comprises a command to reestablish connection with the computing device via the particular communication protocol following a third delay (e.g., para[0176] discloses more than one command such command to turn on or off and command to set desired temperature, in this case the second message is the command for connectivity [0176]-[0178], [0508]).
Regarding claim 14, Kim teaches the second message further comprises a command for the network device in the second set of network devices to, before the third time, cease testing connectivity with the computing device (e.g., para[0176] discloses more than one command such command to turn on or off and command to set desired temperature, in this case the second message is the command for connectivity [0176]-[0178]; connectivity test read on: determining whether the appliance is working properly and/or in a state of readiness [0181]).
Regarding claim 15, Kim teaches all the limitations above. Kim is not clear with respect to “the command for the network device in the first set of network devices to, at the first time, temporarily disconnect from the computing device via the particular communication protocol comprises a command for the network device in the first set of network devices to temporarily disconnect from the computing device via the particular communication protocol following a first delay”.
However, “the command for the network device in the first set of network devices to, at the first time, temporarily disconnect from the computing device via the particular communication protocol comprises a command for the network device in the first set of network devices to temporarily disconnect from the computing device via the particular communication protocol following a first delay” could have been derived by one of ordinary skill in the art from Kim’s reference, which discloses that a user may remove a device from the local area network by selecting interactive elements 4112. In one example, selection of interactive element 4112E may disconnect the smart phone from the gateway device. For example, the parent may decide that the child has used the smart phone for more than an allotted amount of time, and may select the interactive element 4112E to prevent the smart phone from connecting to the local area network. Accordingly, one of ordinary skill in the art, could have conceived the invention in claim 1 from the teaching of Kim in order for parents to disconnect children’s phone at least temporarily.
Regarding claim 16, Kim teaches the command for the network device in the second set of network devices to, at the second time, test connectivity with the computing device comprises a command for the network device in the second set of network devices to test connectivity with the computing device following a second delay (e.g., para[0176] discloses more than one command such command to turn on or off and command to set desired temperature, in this case the second message is the command for connectivity [0176]-[0178]; connectivity test read on: determining whether the appliance is working properly and/or in a state of readiness [0181]).
Regarding claim 18, Kim teaches after determining whether each network device in the second set of network devices was connected to the computing device, display an indication of whether each network device in the second set of network devices was connected to the computing device (i.e., the graphical interface includes an interactive area to configure operation of one or more network devices connected to the network, displaying the graphical interface [0027]).
Regarding claim 19, Kim teaches a method carried out by a computing device (e.g., laptop, tablet, smartphone or PDA, item 108 of fig. 1), the method comprising: while operating as a control device of a networked media playback system that includes a first set of network devices and a second set of network devices (i.e., interface module on the computing device is configured to control network devices [0012]-[0013]): transmitting, via the network interface, a first message to each network device in the first set of network devices, wherein the first message comprises a command for the network device in the first set of network devices (i.e., the computing device (108) can transmit a network device control signal to the interface (904)…, the network device control signal includes commands that are to be performed by the appliance such as turn on or off or set a desired temperature or other suitable commands depending on the particular network device ([0107], [0175]-[0176]); transmitting, via the network interface, a second message to each network device in the second set of network devices, wherein the second message comprises a command for the network device in the second set of network devices to, at a second time, test connectivity with the computing device (e.g., para[0176] discloses more than one command such command to turn on or off and command to set desired temperature, in this case the second message is the command for connectivity [0176]-[0178]; connectivity test read on: determining whether the appliance is working properly and/or in a state of readiness [0181]); and after the second time, determining whether each network device in the second set of network devices was connected to the computing device (read on: The access device 108 can include one or more display tiles (e.g., display tile 914) for displaying information and controls corresponding to the network device 102 ([0180]).
“transmit a message temporarily disconnect from the computing device via a particular communication protocol” is not explicit in Kim.
However, “transmit a message temporarily disconnect from the computing device via a particular communication protocol” could have been derived by one of ordinary skill in the art from Kim’s reference, which discloses that a user may remove a device from the local area network by selecting interactive elements 4112. In one example, selection of interactive element 4112E may disconnect the smart phone from the gateway device. For example, the parent may decide that the child has used the smart phone for more than an allotted amount of time, and may select the interactive element 4112E to prevent the smart phone from connecting to the local area network. Accordingly, one of ordinary skill in the art, could have conceived the invention in claim 1 from the teaching of Kim in order for parents to disconnect children’s phone at least temporarily.
Regarding claim 20, Kim teaches the first message further comprises a command for the network device in the first set of network devices to, at a third time that follows the second time, reestablish connection with the computing device via the particular communication protocol (e.g., para[0176] discloses more than one command such command to turn on or off and command to set desired temperature, in this case the second message is the command for connectivity [0176]-[0178], [0508]).
Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643